Mr. Chief Justice Sawyer delivered the following concurring opinion, in which Mr. Justice Sandersok concurred:
I agree that if the title to one half of the lot once vested by a valid grant in Juan Prado Mesa, .there is nothing in this record to show that it subsequently passed from him. But the theory upon which the case was tried, and upon which judgment was rendered for the plaintiff, is, that the title never did vest in Mesa. To make a valid grant and vest the title in the grantee, there must, as in all other contracts, be a concurrence of the minds of both grantor and grantee; that is to say, the grantor must consent to make the grant, and the grantee consent to receive it. An acceptance is as essential as the concession. Ordinarily, doubtless, when nothing to the contrary appears, a party in whose favor a valuable grant has been made will be presumed to have accepted. In this case the plaintiff claims that the grant never was accepted by Mesa; and there is much oral testimony also favored by the condition of the written evidence of the grant, and consistent with it, to sustain the hypothesis. The brief memorandum in “Spanish Blotter B” that a grant had been made, is not the grant within the principle of Donner v. Palmer, 31 Cal. 500, or any other ease decided by this Court. It is not the original proceeding (las-diligencias originales) that were taken within the meaning of the provisions of section seventeen of the ordinances relating to the Town of Petic, of November 14th, 1789, (31 Cal. 508.) It is but a brief, unsigned memorandum of the result, without the petition, grant, or any of the other proceedings in *448such cases; nor is it in substance, briefly stated, the grant itself.
It was, doubtless, admissible in evidence in connection with the other documentary and oral evidence, but it was not the grant itself. The entire proceeding, from the petition to the grant, inclusive, delivered to the parties, was introduced in evidence, and from this, it appears that Mesa did not sign the petition, and there is no evidence other than the act of Diaz in petitioning' for Mesa as well as himself, that Mesa ever asked or desired the grant. And on the same title papers is indorsed by the Alcalde himself, who made the grant, in his own handwriting a statement as follows :
“ Since the said Juan Prado Mesa renounced his right and property in the lot specified in this document, said lot may remain in the power of Don Benito Diaz, and .as his property, for the uses which may be convenient, he having paid the municipal fees.
“Yerba Buena, 22d July, 1844. “ William Hikckley.’’
The form of expression is Spanish, and if the indorsement was made, as contended by plaintiff, before the title papers and possession were given it would be simply, in substance, a declaration that Mesa declined to accept the grant. It also states that Diaz paid the fees. There is, it is true, a figure 4 written over a figure 5 in the date. Upon this there is considerable testimony to the effect that it is in the Alcalde’s handwriting, and that the alteration was made before the papers were delivered, and that the whole transaction was, in fact, made before the delivery. Although there is some conflict in the testimony on this point, the quantity of the testimony is largely in favor of the facts as claimed by the plaintiff and found by the Court. Aj>pellan.t makes a vigorous attack upon the quality and credibility of this testimony; but these matters are peculiarly within the province of the District Court to bonsider and determine. I do not refer *449particularly to all the testimony on the other side bearing upon the point, and only to the character of plaintiff’s testimony on the point to show that there is much testimony, in fact, tending to support his theory, and that the case is clearly one within the ordinary rule, that this Court will not nicely balance the testimony when there is a substantial conflict. I am fully satisfied that the judgment should not he disturbed on the ground of insufficiency of evidence to sustain it.
The only other questions, are, as to the ruling upon the admissibility of evidence in the progress of the trial, and on this branch of the case I am compelled to say I think there was a material error. The course of the trial was, perhaps, a little peculiar. The action is brought by the party in possession, under section two hundred fifty-four of the Practice Act, against parties setting up an adverse claim, to determine such adverse claim. The plaintiff, in his complaint, presents his case in two aspects. He alleges title derived through a grant from Alcalde Hinckley to one Benito Diaz, substantially in the manner shown by the written title delivered to the grantee, or grantees, afterward offered in evidence, and conveyances from Diaz. He, also, alleges his-possession; that he entered into possession on the 5th day of Bebruary, 1848, under a conveyance from one Le Page; and that ho has been in the actual, open, notorious, adverse possession ever since. He, also, alleges that the defendants set up a claim as heirs of Juan Prado Mesa to an undivided half of the premises, and are seeking a partition in another proceeding. He asks that their claim may be determined; that they may be adjudged to have no rights, etc. The defendants, in their answer, set up a grant from the Alcalde Hinckley to Diaz and Juan Prado Mesa, and deraign title to one half from Mesa. On the trial the plaintiff1 introduced evidence of his possession during the time alleged and rested, without presenting any evidence as to title under the grant alleged.
On the question of title under the grant, therefore, the *450course pursued by plaintiff compelled the defendants to take the initiative, and the burden of proving affirmatively the title, set up in their answer, under said grant, was thrown upon them. This they did by introducing the memorandum in “ Spanish Blotter B,” and the petition and grant delivered, excepting the memorandum indorsed by Hinckley, apparently dated July 22d, 1844, and some evidence tending to show that Mesa had complied with the conditions by building a house within a year, and rested. This, of course, made out aprima fade case. The plaintiff then introduced the said memorandum of July 22d, 1844, indorsed on the grant, and followed it by a large amount of oral testimony, including that of Diaz himself, tending to show that the indorsement of this memorandum was made by the Alcalde in the presence of both Diaz and Mesa, with Mesa’s consent, before the title papers were actually delivered; that Diaz alone was put in possession; that Mesa declined to pay the fees, and they were paid by Diaz alone; that Diaz alone fenced the lot and built the house; and as corroborative of the other acts, and in harmony with the theory claimed to be supported by them, that Mesa, during his life, never claimed the lot, etc., and rested.
The defendants then, in rebuttal, offered to prove by James Alexander Forbes, “ and also by John Bose, one of the attesting witnesses to the original grant previously given in evidence, and W. J. Beynolds, the following facts: that the grant of the lot in question was made by William Hinckley, Alcalde, in 1844, to Juan Prado Mesa and Benito Diaz, at the urgent solicitation and by the personal influence of said Juan Prado Mesa; that possession of said lot was delivered to them both; that the fact of their joint ownership of that grant was notorious in Yerba Buena; that said Juan Prado Mesa, before he died, made statements asserting title to the undivided one half thereof; and that he rendered special assistance to the building of the house on that lot; and that he continued to claim the lot down to the time of his death; that Yerba Buena was then a small place, *451and that renunciation of the lot could not well have transpired without some of those witnesses knowing of, and remembering it. To all of which evidence so offered plaintiff’s counsel objected, on the ground that the same is inadmissible and incompetent; that it is in continuation of testimony offered by defendants on the same subject matter rebutting plaintiff’s prima fade case, and that the defendants cannot again go into rebutting evidence. The Court sustained the objection, to which defendants then and there duly excepted.”
This evidence was clearly competent and strictly in rebuttal. It is not merely cumulative, but much of it was in reply to new matter introduced for the first time by plaintiff. The defendants, as to the title, really stood in the position of actors or plaintiffs, and not in that of defendants; they produced their title first; the plaintiff then produced his evidence of title, and the evidence now offered was strictly in rebuttal to the title so produced by plaintiff, and upon the very matters upon which the contest must, and did ultimately turn. It was not only not necessary for defendants to have produced this evidence in the first instance, but it would have been out of the ordinary course of proceedings and improper to do so. This was the first suitable and orderly opportunity to present it.
The plaintiff, by compelling the defendants to assume the initiative on the title, necessarily gave them the advantage of closing with rebutting testimony, so long as they confined themselves strictly to rebutting testimony and did not offer evidence merely cumulative. There is a little of the testimony offered apparently cumulative, but that is more apparent than real. The little evidence of this kind at first introduced by the defendants, when introduced, bore directly upon the performance of the express conditions of the grant, bearing directly upon the rights of Diaz and Mesa, as related to the grantor, not the rights of Mesa alone as related to his co-grantee. The testimony of the plaintiff, however, was directed particularly to the question as affecting Mesa’s *452rights, as related to his co-grantee. And it was in this aspect of the case that testimony in some degree of a similar character became necessary, and assumed the character of strictly rebutting testimony.
I think the exclusion of this testimony was clearly error, and as it would bear upon the vital point in controversy, the judgment and order denying a new trial should be reversed, and a new trial granted.